393 S.W.2d 821 (1965)
TEXAS POWER & LIGHT COMPANY, Petitioner,
v.
F. M. HOLDER et al., Respondents.
No. A-10645.
Supreme Court of Texas.
July 14, 1965.
Rehearing Denied October 6, 1965.
Burford, Ryburn & Ford, Wayne Pearson and Robert E. Burns, Dallas, for petitioner.
Howard S. Smith, Sulphur Springs, Joe H. Tonahill, Jasper, Jackson, Walker, Winstead, Cantwell & Miller, L. P. Bickel, Dallas, for respondents.
*822 PER CURIAM.
It is the opinion of the Court that the judgments of the trial court and the Court of Civil Appeals are correct. 385 S.W.2d 873. This action is not, however, to be taken as an approval of the dictum in the opinion of the Court of Civil Appeals that lines along a street or highway must be twenty-two feet above the ground. The application is refused, no reversible error. Rule 483, Texas Rules of Civil Procedure.